

117 HR 4955 IH: Banning Microtargeted Political Ads Act of 2021
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4955IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Ms. Eshoo introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit covered online platforms from disseminating political advertisements which are targeted to an individual, a connected device, or to a group of individuals or connected devices on any basis other than the recognized place in which the individual resides or the device is located, and for other purposes.1.Short titleThis Act may be cited as the Banning Microtargeted Political Ads Act of 2021.2.Restrictions on dissemination of targeted political advertisements by online platforms(a)Restrictions(1)In generalTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section:325.Restrictions on dissemination of targeted political advertisements by online platforms(a)Restrictions on advertisements targeted at individuals or at specific groups of individualsA covered online platform, a sponsor of a political advertisement, or an agent, affiliate, vendor, or other person acting on behalf of such a platform or sponsor may not—(1)target the dissemination of a political advertisement on a covered online platform to an individual, a connected device, or to a group of individuals or connected devices; or(2)knowingly enable a third party to target the dissemination of a political advertisement, including by providing the third party a list of individuals or connected devices, contact information of individuals, or other personal information that can be used to identify individuals or connected devices.(b)Exceptions(1)Targeting within recognized placeSubsection (a) does not apply to the targeting of the dissemination of a political advertisement to an individual residing in, or to connected devices located in, a recognized place.(2)Targeting to individuals giving express consentSubsection (a) does not apply to the targeting of the dissemination of a political advertisement to an individual if— (A)the individual has provided freely given, express, specific, informed, and unambiguous consent directly to the sponsor—(i)to be an individual to whom the dissemination of a political advertisement is targeted by the sponsor; and(ii)to allow the sponsor to disclose personal information pertaining to the individual to another person for the purpose of advertising; (B)such consent is revocable and was not received through or by the aid of the sponsor or the covered online platform; and(C)the sponsor and any agent, affiliate, vendor, or other person disseminating a political advertisement on behalf of the sponsor, does not use personal information generated by or pertaining to the individual except information that was expressly and affirmatively provided by the individual directly to the sponsor.(3)Contextual advertisingSubsection (a) does not apply to the targeting of the dissemination of a political advertisement to an individual if the political advertisement—(A)is disseminated based on information—(i)that the individual is viewing or with which the individual is otherwise engaging; or(ii)for which the individual searched; and(B)is displayed or otherwise disseminated in close proximity to information described in subparagraph (A).(4)Targeting on random basisSubsection (a) does not apply to the targeting of the dissemination of a political advertisement to an individual on a random basis, including on a random basis within any of the exceptions described in this subsection. (5)Rule of constructionNothing in this subsection shall be construed to require a covered online platform, a sponsor of a political advertisement, or an agent, affiliate, vendor, or other person acting on behalf of the platform or the sponsor to disseminate a political advertisement to an individual who has opted out of receiving a political advertisement or any other form of communication from the platform, the sponsor, or any agent, affiliate, vendor, or other person acting on behalf of the platform or the sponsor, including opting out of receiving a specific type of advertisement or communication, an advertisement or communication from a particular sponsor, or any other opt-out preference.(c)Private right of action(1)Enforcement by individuals(A)In generalAny individual alleging a violation of this section by a covered online platform or an agent, affiliate, vendor, or other person acting on behalf of a covered online platform may bring a civil action in any court of competent jurisdiction, State or Federal.(B)ReliefIn a civil action brought under paragraph (1) in which the plaintiff prevails, the court may award—(i)an amount—(I)not less than $100 and not greater than $1,000 per violation against any person who negligently violates a provision of this section; and(II)not less than $500 and not greater than $5,000 per violation against any person who recklessly, willfully, or intentionally violates a provision of this section;(ii)disgorgement or compensation for unjust enrichment;(iii)reasonable attorney’s fees and litigation costs; and(iv)any other relief, including equitable or declaratory relief, that the court determines appropriate.(C)Injury in factA violation of this section constitutes a concrete and particularized injury in fact to an individual.(2)Invalidity of pre-dispute arbitration agreements and pre-dispute joint action waivers(A)In generalNotwithstanding any other provision of law, no pre-dispute arbitration agreement or pre-dispute joint action waiver shall be valid or enforceable with respect to a dispute arising under this section.(B)ApplicabilityAny determination as to whether or how this subsection applies to any dispute shall be made by a court, rather than an arbitrator, without regard to whether such agreement purports to delegate such determination to an arbitrator.(3)No effect on enforcement by CommissionThe authority of an individual to bring a civil action under this subsection shall not be construed to affect any authority of the Commission to take any action under this Act with respect to an allegation of a violation of this section.(d)DefinitionsIn this section, the following definitions apply:(1)Connected deviceThe term connected device means any electronic equipment that is—(A)primarily designed for or marketed to consumers;(B)capable of connecting to the internet or another communication network; and(C)capable of sending, receiving, or processing personal information.(2)ContentsThe term contents, when used with respect to any communication, has the meaning given such term in section 2510(8) of title 18, United States Code.(3)Covered online platformThe term covered online platform means any website, web application, mobile application, connected device application, digital application (including a social network, or search engine), or advertising network (including a network disseminating advertisements on another website, web application, mobile application, connected device application, or digital application) that disseminates political advertisements, except that such term does not include a website, application, or network (or a subsidiary or affiliate of such a website, application, or network) that, during the 12-month period ending on the date of the dissemination of the political advertisement involved, collected or processed personal information relating to fewer than 50,000,000 individuals.(4)DisputeThe term dispute means any claim related to an alleged violation of this section and between an individual and a covered online platform. (5)DisseminateThe term disseminate means, with respect to a political advertisement, to transmit, display, or otherwise disseminate the political advertisement.(6)DisseminationThe term dissemination means, with respect to a political advertisement, the transmission, display, or other dissemination of the political advertisement.(7)Indian landsThe term Indian lands includes—(A)any Indian country of an Indian Tribe, as defined under section 1151 of title 18, United States Code;(B)any land in Alaska owned, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), by an Indian Tribe that is a Native village (as such term is defined in section 3 of that Act (43 U.S.C. 1602)) or by a Village Corporation (as such term is defined in section 3 of that Act (43 U.S.C. 1602)) that is associated with an Indian Tribe; and(C)any land that is part or all of a Tribal designated statistical area associated with an Indian Tribe, or is part or all of an Alaska Native village statistical area associated with an Indian Tribe, as defined by the Bureau of the Census for the purposes of the most recent decennial census.(8)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(9)Personal informationThe term personal information means data that is linked or reasonably linkable to an individual or a connected device, including—(A)data inferred or derived about the individual or connected device from other collected data, if such data is still linked or reasonably linkable to the individual or connected device;(B)contents of communications;(C)internet browsing history and online activity; and(D)an identifier used to assign an individual to a group for the purposes of targeting the dissemination of an advertisement.(10)Political advertisementThe term political advertisement means—(A)an electioneering communication (as defined in section 304(f)(3)); (B)a communication expressly advocating the election or defeat of a clearly identified candidate for election for Federal office, or which is the functional equivalent of express advocacy because, when taken as a whole, it can be susceptible of no reasonable interpretation other than as an appeal to vote for or against a candidate for election for Federal office; (C)a paid public communication or a public communication promoted for payment that refers to a clearly identified candidate for Federal office (regardless of whether a candidate for State or local office is also mentioned or identified) and that promotes or supports a candidate for that office, or attacks or opposes a candidate for that office (regardless of whether the communication expressly advocates a vote for or against a candidate); or (D)any advertisement (including search engine marketing, display advertisements, video advertisements, native advertisements, and sponsorships) that is made by or on behalf of a candidate.(11)Pre-dispute arbitration agreementThe term pre-dispute arbitration agreement means any agreement to arbitrate a dispute that has not arisen at the time of making the agreement.(12)Pre-dispute joint-action waiverThe term pre-dispute joint-action waiver means an agreement, whether or not part of a pre-dispute arbitration agreement, that would prohibit, or waive the right of, one of the parties to the agreement to participate in a joint, class, or collective action in a judicial, arbitral, administration, or other forum, concerning a dispute that has not yet arisen at the time of making the agreement.(13)Recognized placeThe term recognized place means any of the following:(A)A State.(B)Indian lands.(C)A county, municipality, city, town, township, village, borough, or similar unit of general government that is—(i)incorporated pursuant to a State law; or(ii)an incorporated place (as such term is defined in the most recent glossary of the Bureau of the Census).(D)A census designated place (as such term is defined in the most recent glossary of the Bureau of the Census).(E)A congressional district.(F)A designated market area (as defined in section 122(j) of title 17, United States Code).(14)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.(15)TargetThe term target means, with respect to the dissemination of a political advertisement, to perform or cause to be performed any computational process designed to select an individual, connected device, or group of individuals or connected devices to which to disseminate the political advertisement based on personal information pertaining to the individual or connected device or to the individuals or connected devices that make up the group.(16)Third partyThe term third party includes, with respect to a covered platform, a corporate affiliate or other related party of the covered platform..(2)Effective dateThe amendment made by paragraph (1) shall take effect 3 months after the date of the enactment of this Act.(b)Expansion of definition of electioneering communication(1)Expansion to online communications(A)Application to qualified Internet and digital communications(i)In generalSubparagraph (A) of section 304(f)(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(f)(3)(A)) is amended by striking or satellite communication each place it appears in clauses (i) and (ii) and inserting satellite, or qualified internet or digital communication.(ii)Qualified Internet or digital communicationParagraph (3) of section 304(f) of such Act (52 U.S.C. 30104(f)) is amended by adding at the end the following new subparagraph:(D)Qualified Internet or digital communicationThe term qualified internet or digital communication means any communication which is placed or promoted for a fee on a covered online platform (as defined in section 325(d)(3))..(B)Nonapplication of relevant electorate to online communicationsSection 304(f)(3)(A)(i)(III) of such Act (52 U.S.C. 30104(f)(3)(A)(i)(III)) is amended by inserting any broadcast, cable, or satellite before communication.(C)News exemptionSection 304(f)(3)(B)(i) of such Act (52 U.S.C. 30104(f)(3)(B)(i)) is amended to read as follows:(i)a communication appearing in a bona fide news story, commentary, or editorial distributed through the facilities of any broadcasting station or any online or digital newspaper, magazine, blog, publication, or periodical, unless such broadcasting, online, or digital facilities are owned or controlled by any political party, political committee, or candidate;.(2)Expansion of definition of public communicationParagraph (22) of section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(22)) is amended by striking or satellite communication and inserting satellite, paid internet, or paid digital communication, paid promotion. (3)Effective dateThe amendments made by this subsection shall apply with respect to communications made on or after the expiration of the 3-month period which begins on the date of the enactment of this Act.(c)SeverabilityIf any provision of this Act or the amendments made by this Act, or the application thereof, is held unconstitutional or otherwise invalid, the validity of the remainder of the Act, the amendments, and the application of such provision shall not be affected thereby.